Citation Nr: 1425277	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertension.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for diabetes mellitus.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left foot disability.  
8.  Entitlement to service connection for a left foot disability.

9.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for pseudofolliculitis barbae (PFB).  

10.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

11.  Entitlement to service connection for an acquired psychiatric disorder.

12.  Entitlement to service connection for below-the-knee amputation, right leg.

13.  Entitlement to an increased rating for service-connected right ankle disability, currently evaluated as 20 percent disabling.

14.  Entitlement to a temporary total (100 percent) evaluation based on treatment of a service-connected or other disability subject to compensation, based on a period of VA hospitalization between February and March of 2006.  

15.  Entitlement to assistance in the purchase of an automobile or other conveyance and adaptive equipment

16.  Entitlement to special monthly compensation based on anatomical loss.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to February 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  In December 2006, the RO in North Little Rock, Arkansas, denied the Veteran's claims of entitlement to an increased rating for service-connected right ankle disability, currently evaluated as 20 percent disabling, entitlement to a temporary total (100 percent) evaluation for treatment of a service-connected or other disability subject to compensation, entitlement to assistance in the purchase of an automobile or other conveyance and adaptive equipment, and entitlement to special monthly compensation based on anatomical loss.  In August 2010, the RO in Nashville, Tennessee, determined that new and material evidence had not been presented to reopen claims for service connection for depression, diabetes mellitus, low back pain, "blisters on the feet," an avulsion fracture, left ankle, and PFB.  In February 2012, the RO in Nashville, Tennessee, denied the Veteran's claim of entitlement to service connection for a below-the-knee amputation, right lower extremity.  

Jurisdiction over the Veteran's claims file is currently with the RO in Nashville, Tennessee.

In July 2012, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issues of whether new and material evidence has been submitted to reopen claims for service connection for hypertension, diabetes mellitus, a left foot disability and an acquired psychiatric disorder, entitlement to service connection for below-the-knee amputation, right leg, entitlement to a temporary total evaluation based on treatment of a service-connected or other disability subject to compensation, entitlement to assistance in the purchase of an automobile or other conveyance and adaptive equipment, and entitlement to special monthly compensation based on anatomical loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2005, the RO denied claims for service connection for an avulsion fracture, left ankle, and PFB. 

2.  Some of the evidence received since the RO's January 2005 decision, which denied claims of entitlement to service connection for a left ankle disability, and PFB, is new, but does not relate to an unestablished fact necessary to substantiate the claims, is cumulative or redundant of the evidence of record in January 2005, and otherwise does not raise a reasonable possibility of substantiating either of the claims.

3.  In unappealed decisions, dated in December 1999, June 2005, and December 2007, the RO respectively denied claims for service connection for blisters on the feet, depression, and hypertension, diabetes mellitus, and low back pain. 

4.  The evidence received since the RO's December 2007 decision with respect to the claim for service connection for low back pain is new, but does not relate to an unestablished fact necessary to substantiate the claim, is cumulative or redundant of the evidence of record in December 2007, and otherwise does not raise a reasonable possibility of substantiating the claim.  

5.  The evidence received since the RO's December 1999, June 2005, and December 2007 decisions with respect to the claims for service connection for blisters on the feet, depression, hypertension, and diabetes mellitus raises a reasonable possibility of substantiating the claims.  

6.  The Veteran's service-connected residuals of an avulsion fracture of the right ankle, are not shown to have been productive of ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees; in February 2006, the Veteran underwent a below-the-knee amputation of his right lower extremity.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's January 2005 decision which denied claims for service connection for an avulsion fracture, left ankle, and PFB; the claims for service connection for a left ankle disability, and PFB, are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received since the RO's December 2007 decision which denied a claim for service connection for low back pain; the claim for service connection for a lumbar spine disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

3.  New and material evidence has been received since the RO's December 1999, June 2005, and December 2007 decisions with respect to the claims for service connection for blisters on the feet, depression, hypertension, and diabetes mellitus, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  The criteria for a rating in excess of 20 percent for service-connected residuals of an avulsion fracture, right ankle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5270 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen his claims for service connection for a left ankle disability, hypertension, diabetes mellitus, a lumbar spine disability, a left foot disability, PFB, and an acquired psychiatric disorder.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

With regard to the claims for a left ankle disability, a lumbar spine disability, and an acquired psychiatric disorder, the Board notes that it has framed the issues broadly, to avoid any prejudice to the Veteran's claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  For claims filed prior to June 9, 1998, as in this case, service connection may not be granted for a disability if injury or disease resulted from tobacco use while in active military service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  

Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder, or alcohol, nicotine, or substance abuse.

A.  Left Ankle, PFB

In June 1984, the RO in San Francisco, California, denied the Veteran's claim for service connection for a fracture of the left ankle.  Various regional offices denied the claim in September 1998, July 2003, and January 2005.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002).   

In December 1999, the RO in Waco, Texas, denied a claim for service connection for PFB.  Thereafter, two different regional offices denied the claim, in December 2001, and January 2005.  In each case, there was no appeal, and the RO's decisions became final.  Id.

The Veteran subsequently filed to reopen his claims, and in August 2010, the RO determined that new and material evidence had not been received to reopen either of the claims.  The Veteran has appealed.  

The most recent and final denial of these claims was in January 2005.  Therefore, the Board must determine if new and material evidence has been received since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

With regard to the left ankle, the evidence of record at the time of the RO's January 2005 rating decision included the Veteran's service treatment records, which showed that in March 1980, he was noted to complain of a twisted left ankle, with swelling and pain.  An X-ray report for the left ankle, dated in March 1980, noted swelling, but no fracture.  His left ankle was wrapped in an Ace bandage, and he was provided with a profile (light duty) for seven days.  The Veteran's separation examination report, dated in November 1983, showed that his lower extremities were clinically evaluated as normal.  An associated "report of medical history" noted a "PH" (past history) of a left ankle "eu" (etiology unknown).  

With regard to PFB, the Veteran's service treatment records show that in November 1979, he was noted to have "shaving problems," with a notation of r/o (rule out) PFB.  In October and November of 1983, he was again treated for shaving problems, and noted to have PFB.  The Veteran's separation examination report, dated in November 1983, reflects that the Veteran's skin was clinically evaluated as normal.  An associated "report of medical history" noted PFB.

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1984 and 2003.  This evidence did not show any treatment for PFB.  With regard to the left ankle, it included an April 1984 VA examination report, which showed that although the Veteran reported a history of injury to both of his ankles, he only complained about his right ankle at his examination.  Both ankles appeared normal, without swelling, tenderness, or crepitus.  It was noted that he "rises well on his toes and heels," "walks well on his toes and heels," and had a normal gait.  There was no relevant diagnosis.  An associated X-ray report noted old, small, minimally displaced avulsion fractures involving both medial malleoli.  The next relevant evidence was dated about 12 years later.  Specifically, a VA X-ray report, dated in December 1996, showed that the Veteran was noted to have bilateral DJD (degenerative joint disease) of the ankles.  The Veteran complained of left ankle pain on several occasions in 1997, and a May 1997 VA progress note stated that he was found to have minimal hypertrophic changes, and a small calcaneal spur at his left foot.  In October 1997, the Veteran reported that he had sprained his left ankle after losing his balance.  There was an assessment of rule out fracture, status post ankle sprain.  That same month, he underwent a bilateral resection and remodeling of his fifth metatarasal bases.  A July 1998 VA progress note showed that the Veteran reported spraining his ankle after he misstepped off of a curb.  The assessment was left ankle sprain.  

At the time of the RO's January 2005 rating decision, the Veteran's service treatment reports showed treatment for PFB, and treatment for a sprained left ankle in March 1980, with X-ray evidence of old, small, minimally displaced avulsion fractures involving both medial malleoli.  However, a left ankle disorder was not shown upon separation from service, and the Veteran denied any relevant symptoms in an April 1984 VA examination.  PFB was not shown following service.  There was no evidence a left ankle disorder for many years after service, i.e., until late 1996, and there was evidence of two left ankle injuries following service.  Finally, there was no medical opinion indicating that the Veteran currently had PFB, or a left ankle disability, that was related to the Veteran's service.  

The medical evidence received since the RO's January 2005 rating decision consists of VA and non-VA reports, dated between 1996 and 2012.  This evidence does not contain any relevant findings.  The Board notes that other submitted evidence, to include service treatment records, and VA report dated prior to the RO's January 2005 rating decision, is duplicative.  The Veteran's statements and testimony are also considered to be cumulative of statements made prior to and at the time of the previous final denial.

This evidence, which was not of record at the time of the January 2005 decision is "new" within the meaning of 38 C.F.R. § 3.156.  However, this evidence is not material.  It does not appear that the submitted evidence shows continued treatment for either of the claimed conditions, and in any event, records related to continued treatment are generally insufficient to reopen a claim for service connection.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  None of this evidence includes a competent opinion which relates either PFB or a left ankle disability to the Veteran's service, or to a service-connected disability.  The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claims are therefore not reopened.  

B.  A Left Foot Disability, an Acquired Psychiatric Disorder, Hypertension, Diabetes Mellitus, and Lumbar Spine Disability

In May 1998, the RO in St. Louis, Missouri, denied claims for service connection for hypertension, diabetes mellitus, and low back pain.  In December 1999, a rating decision determined that new and material evidence had not been presented to reopen a claim for service connection for blisters on the feet.  In June 2005, a rating decision denied service connection for depression.  In December 2007, the RO in Jackson, Mississippi, determined that new and material evidence had not been presented to reopen any of the claims for service connection for hypertension, diabetes mellitus, and low back pain.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c).

The Veteran subsequently filed to reopen his claims, and in August 2010, the RO determined that new and material evidence had not been received to reopen any of the claims.  The Veteran has appealed.  

The most recent and final denials of the claims for service connection for blisters on the feet, depression, hypertension, diabetes mellitus, and a low back disorder were respectively in December 1999, June 2005, and December 2007.  Therefore, the Board must determine if new and material evidence has been received since those denials as to each claim.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge. 

The evidence of record at the time of the RO's December 2007 rating decision included the Veteran's service treatment records, which showed that upon entrance into service, he was noted to have a history of lumbosacral sprain four months before.  However, on examination, his spine was clinically evaluated as normal (the Board parenthetically notes that as the Veteran was not noted to have a lumbar spine disorder at the time of entrance into service, the presumption of soundness attached.  See 38 U.S.C.A. § 1111 (West 2002); Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994)).  Between February and December of 1979, the Veteran was treated for complaints of low back pain on several occasions.  In June 1979, he reported that he had fallen off of an APC (armored personnel carrier) ramp.  A November 1979 report contained an assessment of muscle spasms, and noted probable compression of the L4-5 nerves, r/o (rule out) HNP (herniated nucleus pulposus).  In December 1979, the Veteran was afforded a physical therapy session, and the report notes that he had been discharged for non-attendance earlier that month.  The assessment was postural mechanical LBP (low back pain).  Two X-ray reports for the spine, dated in 1979, were negative.  In April 1982, the Veteran's glucose was noted to be at 102 with normal indicated as between the range of 65 and 115.  In July 1983, the Veteran was treated for complaints of back pain following a motor vehicle accident.  His past medical history was noted to be "good."  The Veteran was noted to have minor chest trauma.  There was no relevant diagnosis, and the report indicates that no follow-up was required.  The Veteran's separation examination report, dated in November 1983, showed that his spine was clinically evaluated as normal.  In an associated "report of medical history" he was noted to have a history of recent weight loss by diet and low back pain.  

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1984 and 2007.  This medical evidence noted that the Veteran had NIDDM (non-insulin-dependent diabetes mellitus) since at least December 1996, and included a June 1997 VA progress note, which showed that the Veteran complained of back pain after moving furniture.  He also claimed that a doctor had told him he would develop back pain due to neuropathy and a limping gait.  In 1998, he underwent several physical therapy sessions for back pain.  Thereafter, this evidence showed treatment for low back pain.  

A statement from a private physician, E.S., M.D., dated in August 1997, showed that he stated that the Veteran was initially diagnosed with diabetes mellitus in March 1994.  He opined that there were "signs and symptoms" consistent with glucose intolerance or "early diabetes mellitus" during service, and that "he had a blood glucose value that would indicate glucose intolerance at the time."

A December 1997 VA spine examination report showed that the examiner did not state that he had reviewed the Veteran's claims file.  The report contained diagnoses of chronic lumbar strain, and sacroiliitis.  The examiner indicated that his sacroiliitis was related to an inservice fall from a jeep, as reported by the Veteran. 

A VA diabetes mellitus examination report, dated in December 1997, showed that the examiner indicated that the Veteran had a history of hypertension during service, and diabetes mellitus beginning in 1984, and that he concluded that the Veteran's diabetes mellitus was related to his service.  

At the time of the RO's December 2007 rating decision, the Veteran's service treatment reports showed treatment for what was eventually determined to be postural mechanical low back pain, following several treatments in 1979.  His spine X-rays were negative.  There was no treatment for diabetes mellitus.  Diabetes mellitus and a lumbar spine disorder were not shown upon separation from service.  Diabetes mellitus and a lumbar spine disorder were not shown following service until at least 1994, which was about ten years after service.  There were favorable medical opinions relating diabetes mellitus and sacroiliitis to his service, however, the RO apparently determined that these warranted no probative value.  There was no competent and probative medical opinion indicating that the Veteran currently had diabetes mellitus or a lumbar spine disorder that was related to the Veteran's service.  

The medical evidence received since the RO's December 2007 rating decision consists of VA and non-VA reports, dated between 1996 and 2012.  This evidence shows ongoing treatment for diabetes mellitus and lumbar spine symptoms.  The Board notes that some of the submitted evidence, to include service treatment records, and some VA reports dated prior to the RO's December 2007 rating decision, is duplicative.  The Board also notes that with respect to the Veteran's claim for service connection for a lumbar spine disorder, the Veteran's statements and testimony are also considered to be cumulative of statements made prior to and at the time of the previous final denial.

This evidence, which was not of record at the time of the December 2007 decision, is "new" within the meaning of 38 C.F.R. § 3.156 with respect to the claim for service connection for a low back disorder.  However, this evidence is not material.  Records related to continued treatment are generally insufficient to reopen a claim for service connection.  Cornele.  None of this evidence demonstrates treatment for lumbar spine arthritis in service or within one year of separation from service, nor does it include a competent opinion which relates a lumbar spine disability to the Veteran's service, or to a service-connected disability.  The Board therefore finds with respect to the claim for service connection for a low back disorder, the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade.  This claim is therefore not reopened.  

On the other hand, turning first to the claim for service connection for diabetes mellitus, the Board notes that in the last final denial in December 2007, the RO denied the claim in part on the basis that the Veteran's assertion that he had glucose intolerance in service was of no consequence because glucose intolerance was not a disorder for which VA benefits could be paid.  However, based on the Veteran's recent testimony, it is clear that the Veteran's assertion is not merely that glucose intolerance is itself a disability for which service connection may be granted.  Simply put, the Veteran maintains that his in-service glucose intolerance that is supported by an elevated glucose reading in April 1982 and the fact that the Veteran was placed on a weight loss program was the etiology of his current diagnosis of diabetes mellitus.  Consequently, these statements are found to be both new and material, and may lead to evidence that could substantiate the Veteran's claim.  Accordingly, the claim for service connection for diabetes mellitus is reopened.  Moreover, as the claims for service connection for a left foot disorder, depression, and hypertension are based in part on the contention that these disorders are secondary to diabetes mellitus, they must also be reopened.  


II.  Increased rating - Service-Connected Right Ankle Disability

In June 1984, the RO granted service connection for residuals of an avulsion fracture, right ankle, evaluated as 10 percent disabling.  In October 1996, the Veteran filed a claim for an increased rating.  In April 1997, the RO granted the claim, to the extent that it increased the Veteran's rating to 10 percent.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c).  In May 1997, the Veteran filed a claim for an increased rating.  In July 2003, the RO denied the claim.  The Veteran appealed, and in March 2005, the Board granted the claim, to the extent that it assigned a 20 percent rating.  In May 2005, the RO effectuated the Board's decision, and assigned an effective date of October 28, 1996 for the 20 percent rating.  In June 2006, the Board denied a claim for an effective date prior to October 28, 1996 for the Veteran's 10 percent rating.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b). 

In March 2006, the Veteran filed a claim for an increased rating.  In December 2006, the RO denied the claim.  The Veteran has appealed.  

The Veteran's right ankle disability is currently evaluated as 20 percent disabling.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under DC 5270, a 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.

The Board finds that the criteria for a rating in excess of 20 percent have not been met.  In March 2006, the Veteran filed his claim.  With regard to the one-year period prior to the filing of his claim (i.e., between March 2005 and February 2006), see 38 C.F.R. § 3.400 (2013), the only medical reports of record are VA reports, none of which show that he had ankylosis of his right ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  As discussed supra, in February 2006, the Veteran underwent a right below-the-knee amputation.  Although the Veteran's 20 percent rating, which is in effect from October 1996, was not protected as of the date of his right BKA, see 38 U.S.C.A. § 110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.951(b) (2013), the RO has indicated that it will not disturb this rating, even though his right ankle has been amputated.  As the Veteran's right ankle was amputated in February 2006, there is no possibility of any relevant findings being of record as of that date to show that a rating in excess of 20 percent is warranted for his right ankle disability.  Accordingly, the claim must be denied.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  As previously discussed, in February 2006, the Veteran underwent a right below-the-knee amputation.  Although his 20 percent rating for his right ankle disability which was in effect prior to this procedure will not be disturbed, there is no basis to find that the service-connected right ankle, which was amputated in February 2006, could be productive of the criteria at 38 C.F.R. § 3.321(b)(1).  Accordingly, a referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation is not warranted.  


III.  Conclusion

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




IV.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May 2005, May and September of 2006, December 2007, December 2009, and October 2011, of the criteria for establishing his claims, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  With regard to the claims for service connection, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  

With regard to the claims for new and material evidence, as the Board has determined that new and material evidence has not been presented for the claims, a remand for examinations and/or etiological opinions is not required to decide the claims.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  With regard to the claim for an increased rating for service-connected residuals of an avulsion fracture, right ankle, as the Veteran underwent a right below-the-knee amputation in February 2006, an examination is not required.  See 38 C.F.R. § 3.159(d) (2013).  

In July 2012, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2012 hearing, the AVLJ identified the issues on appeal.  Also, information was solicited regarding the etiology and severity of his claimed disorders.  The evidence as to what is necessary to establish service connection was discussed.  The testimony does not indicate that there are any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the claims of entitlement to service connection for a left ankle disability, pseudofolliculitis barbae, and a lumbar spine disability, are not reopened.  The appeal is denied. 

New and material evidence having been received, the claims of entitlement to service connection for hypertension, diabetes mellitus, a left foot disability, and an acquired psychiatric disorder are reopened.  To this extent only, the appeal is granted.

A rating in excess of 20 percent for service-connected residuals of an avulsion fracture, right ankle, is denied.


REMAND

With respect to the remaining issues of whether new and material evidence has been submitted to reopen claims for service connection for hypertension, diabetes mellitus, a left foot disability and an acquired psychiatric disorder, entitlement to service connection for below-the-knee amputation, right leg, entitlement to a temporary total evaluation based on treatment of a service-connected or other disability subject to compensation, entitlement to assistance in the purchase of an automobile or other conveyance and adaptive equipment, and entitlement to special monthly compensation based on anatomical loss, the Board finds that the need to develop the claim for service connection for diabetes mellitus requires the remand of this and the other remaining issues on appeal.

More specifically, the Board has determined that in-service laboratory results such as an elevated glucose reading of glucose in April 1982 warrant the scheduling of an appropriate VA examination to determine whether it is at least as likely as not that this and other in-service findings represent the early onset of the Veteran's diabetes.  Since service connection of diabetes mellitus would require further development with respect to the remaining service connection claims on a secondary basis, i.e., whether hypertension, an acquired psychiatric disorder, a left foot disability, or below-the-knee amputation, right leg were caused or aggravated by diabetes, a decision with respect to these claims must be deferred pending the completion of the development requested with respect to the claim for service connection for diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Similarly, since entitlement to the benefits sought with respect to the remaining claims will also depend on whether the Veteran's claim for service connection for diabetes mellitus is granted, the Board's decision with respect to these claims must also be deferred.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the etiology of his diabetes mellitus.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that an elevated in-service glucose reading in April 1982 and other in-service findings represent the early onset of the Veteran's diabetes mellitus that was formally diagnosed sometime in 1996.  In this regard, the examiner is requested to specifically address the fact that a physician has opine that the in-service findings of the elevated reading and the fact that the Veteran was placed on a weight loss program support the conclusion that the Veteran demonstrated in-service glucose intolerance that was the likely etiology of his diabetes mellitus.  
If it is determined that the Veteran's diabetes mellitus did have its onset during active service, the examiner should further opine as to whether it is at least as likely as not (50 percent probability or greater) that any current left foot disorder, acquired psychiatric disorder, hypertension, and/or below-the-knee amputation, right leg were caused or aggravated by the Veteran's diabetes mellitus.

2.  Then, after conducting any additional development made necessary by the development requested above, readjudicate the remaining issues on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


